DETAILED ACTION

This Office Action is a response to an amendment filed on 01/05/2022, in which claims 16-35 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Response to Arguments

Applicant's arguments with respect to claims 16-35 have been considered but are not persuasive. 
In regards to claims 16, 20, 24, and 28 applicant argues that Chuang fails to disclose "applying the two prediction modes with the determined parameters and 
However, examiner respectfully disagrees. As mentioned in paragraph 140 of Chuang, the encoder and the decoder derive the illumination compensation parameters by deriving weights and offsets. The derivation of weight has been disclosed in paragraph 143 and the derivation of the offsets has been disclosed in paragraph 194 and 196. Thus, Examiner believes that the argued limitation has been fully disclosed by Chuang. 
Claims 16-35 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2018/0098070 A1).

Regarding claim 16, Chuang discloses: A method for encoding a picture block comprising: 
(see paragraph 90-91); 
determining jointly parameters of a first prediction mode applying an illumination compensation on the first and second motion compensated reference blocks (see paragraph 169, determining jointly optimized LIC parameters for Ref0 and Ref1) and weights of a second prediction mode computing a weighted sum of the first and second motion compensated reference blocks (see paragraph 143 and 187); 
encoding the picture block by applying the two prediction modes with the determined parameters and weights to obtain a predictor for the picture block (see paragraph 140 and 194). 
Regarding claim 17, Chuang discloses: The method according to claim 16, wherein the parameters of the first prediction mode and the weights of the second prediction mode are determined by minimizing a difference between reconstructed samples neighboring said picture block and reconstructed samples neighboring said first and second motion compensated reference blocks (see Chuang, paragraph 11-12, 16). 
Regarding claim 18, Chuang discloses: The method according to claim 16, wherein the decoding of the picture block comprises determining a predictor by combining the first motion compensated reference block and the second motion compensated reference block in a single pass using the determined parameters of the (see Chuang, Fig. 14, and paragraph 142-143); and, encoding a residual block obtained from the determined predictor and the picture block (see Chuang, paragraph 75). 
Regarding claim 19, Chuang discloses: The method of claim 17, wherein the reconstructed samples neighboring said picture block form a L-shape, the reconstructed samples neighboring said first motion compensated reference block form a L-shape, and the reconstructed samples neighboring said second motion compensated reference block form a L-shape (see Chuang, Fig. 11).

Regarding claim 32, Chuang discloses: A bitstream formatted to include encoded data representative of a block of a picture, generated according to the method of claim 16 (see Chuang, Fig. 19 and paragraph 238).

Regarding claims 20-23 and 33, claims 20-23 and 33 are drawn to a decoding method having limitations similar to the encoding method claimed in claims 16-19 and 32 treated in the above rejections.  Therefore, method claims 20-23 and 33 correspond to method claims 16-19 and 32 and are rejected for the same reasons of anticipation as used above.

Regarding claims 24-27 and 34, claims 24-27 and 34 are drawn to a device having limitations similar to the method claimed in claims 16-19 and 32 treated in the 

Regarding claims 28-31 and 35, claims 28-31 and 35 are drawn to a device having limitations similar to the methods claimed in claims 16-19 and 32 treated in the above rejections.  Therefore, device claims 28-31 and 35 correspond to method claims 16-19 and 32 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483